Taliafeeuo, J.
The defendant was indicted for stealing a mule. He was found guilty and sentenced to the penitentiary for three j'ears. He has appealed.
The case is presented by a bill of exceptions to the ruling of the court permitting the indictment to be amended by inserting the value of the mule alleged to have been stolen. The stealing a horse, ass or mule is a. statutory offense. Revised Statutes, section 814.
*373“Indictments for statutory offenses must describe the offense in tbe words of tbe statute, or words certain and equivalent.” 5 An. 324.
It was not necessary that tbe value of the animal should have been set forth in the indictment. The amendment added nothing to the validity of the instrument, nor did it in any manner vitiate it. Utile per inutile non vitiatur.
Judgment affirmed.